Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.
 	The amendment filed 11/23/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Born (US 6,848,815) in view of Peng (US 2020/0017176).
Re claim 1: Born teaches A lighted pole for mounting on a watercraft comprising a base portion (15, 18, fig. 1) and a lighted tip (38, 40, fig. 1) with a shaft (25, fig. 1) extending therebetween and a flexible joint (24, fig. 1) positioned between the base portion (15, 18) and the shaft (25), wherein the base portion (15, 18) has an opening (opening of 14 wire wiring, fig. 2) 
However, Born fails to teach the base portion comprises a surface offset from the opening for pivotally securing the base portion to the mounting mechanism, and wherein an angle between the mounting mechanism and the base portion is selectively adjustable and securable by a manual locking mechanism, allowing the lighted pole to be secured to a non-horizontal surface of the watercraft or manually lowered for storage or transport of the watercraft.  
Peng teaches a base portion (32, 321, fig. 4) and a lighted tip (31, fig. 4), wherein the base portion (32, 321) has an opening (325, fig. 4) for receiving electrical wiring (3T, fig. 4) (see para [0030]) operably connected to the lighted tip (31) therethrough and comprises a surface (surface of 321, fig. 4) offset from the opening (325) for pivotally securing the base portion (32, 321) to a mounting mechanism (32), wherein an angle (angle, see para [0031]) between the mounting mechanism (32) and of 32 the base portion (321) is selectively adjustable (see para [0031]) and securable by a manual locking mechanism (fixer structure, see fig. 7 and 8), allowing the light pole (3) to be secured to a non-horizontal surface of the watercraft or manually lowered for storage or transport of the watercraft (pole can be lowered for storage.
Therefore, in view of Peng, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the base portion where the base portion rises a surface offset from the opening for pivotally securing the base portion to the mounting mechanism and an angle between the mounting mechanism and the base portion is selectively adjustable and securable by a manual locking mechanism allowing the light 

Re claim 2: Born teaches the mounting mechanism (15, fig. 1) comprises a bracket (15) configured for mounting to a surface of the watercraft (surface of 11, fig. 4) such that the lighted pole (see fig. 4) is installed in a position (position of lighted pole at 12 or 13, fig. 4) extending outwardly (position at 13) or upwardly (position at 12) from the watercraft (11) and wherein the flexible joint (24) allows for resilient bending (see fig. 4) of the shaft (25) about the joint (24) such that the shaft  can be resiliently bent towards the watercraft (bendable toward boat since 24 is flexible, see fig. 4)  

Re claim 3: Born teaches the flexible joint (24, fig. 1) is configured to form an angle between the shaft (25, fig. 1) and the base (15, 18) ranging from about 0 degrees to about 90 degrees or more in any direction (about 45 degree to right direction shown in figure 1).  

Re claim 5: Born teaches the lighted pole (see fig. 4) is configured for mounting to a boat (11, fig. 4).  

Re claim 9: Born teaches electrical wiring (36, fig. 2) for operably connecting the lighted tip (38, 40, fig. 1) to a power source (battery, see Col. 4 lines 4-7) are fed through an interior space (space of 25, fig. 3) along the length of the shaft (see fig. 2) from the lighted tip (38, 40) and through an interior space (inner space of 23, fig. 2) along a length of the flexible joint (length of 25, fig. 2) to the base (14, fig. 2).  
s 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Born (US 6,848,815) in view of Peng (US 2020/0017176) as applied to claim 1 above, and further in view of Benson (US 9,908,597).
Re claim 4: Born teaches the lighted tip (38, 40, fig. 1) is a light source (33, fig. 2)
However, Born in view of Peng fails to teach the light source comprising one or more light emitting diodes.  
Benson teaches a light tip (18, fig. 1) is a light source (68, fig. 4) comprising one or more light emitting diodes (LED bulbs, see Col. 4 lines 64-66).
Therefore, in view of Benson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the bulb of Born with the one or more light emitting diodes of Benson, in order to provide a more efficient light source with increased lighting efficiency.

Re claim 6: Born in view of Peng fails to teach the shaft is between about 12 and 18 inches long.  
Benson teaches a shaft (16, fig. 6) is between 12 and 18 inches long (1 foot to 4 feet, see Col. 4 lines 55-58).
Therefore, in view of Benson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the length of the shaft of Born to be about 12 and 18 inches long, in order to extend the lighting pole to provide an increased range for illumination.

7 is rejected under 35 U.S.C. 103 as being unpatentable over Born (US 6,848,815) in view of Peng (US 2020/0017176) as applied to claim 2 above, and further in view of Ebel (US 7,832,695).
Re claim 7: Born in view of Peng fails to teach the flexible joint comprises a resilient spring.  
Ebel teaches a flexible joint (100, 200, fig. 4) comprising a resilient spring (200, fig. 4).
Therefore, in view of Ebel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a resilient spring to the flexible joint of Born, in order to allow the post to return to a vertical orientation when a lateral force is applied [Ebel, Abstract].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Born (US 6,848,815) in view of Peng (US 2020/0017176) in view of Ebel (US 7,832,695) as applied to claim 7 above, and further in view of Popa et al. (WO 2019/070555).
Re claim 8: Born in view of Peng in view of Ebel fails to teach the resilient spring comprises a rubber coating.  
Popa teaches a resilient spring (30, fig. 1) comprises a rubber coating (wrapped in synthetic material … polyethylene fibers, see para [0010]).
Therefore, in view of Popa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add resilient spring with a rubber coating, in order to reduce friction between the spring and the inner surface of the rod thereby reducing damage to the rod [Popa, 0010].

10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Born (US 6,848,815) in view of Peng (US 2020/0017176) and Ebel (US 7,832,695).
Re claim 10: Born teaches a method of providing a navigation light to a watercraft comprising: securing a mounting mechanism (15, 18, fig. 1) of a lighted pole (see fig. 1) to an external surface of the watercraft (surface of 11, fig. 4) in a mounting position (position above 13, fig. 4),a shaft (25, fig. 1) of the lighted pole extending from connection with the mounting mechanism (15, 18),wherein the shaft (25) terminates in a light source (33, fig. 3) such that the shaft (25) extends in a substantially vertical direction away from the watercraft (see fig. 4); directing electrical wiring (wiring under 14, fig. 2) through an opening (opening of 18, fig. 2) in a base (18, fig. 1) of the lighted pole (24), the electrical wiring bypassing the mounting mechanism (15, 18) and operably connecting the lighted tip (32) to a power source; protecting the light source (33) against damage by providing a flexible joint (24, fig. 1) between the mounting mechanism (15, 18, fig. 1) and the shaft (25).
However, Born fails to teach manually adjusting an angle between the mounting mechanism and the shaft, protecting the light source against damage by providing a flexible joint between the mounting mechanism and the shaft such that when the shaft or light source come into contact with an obstruction, the shaft and light source are displaced from the mounting position to a protection position where the flexible joint automatically moves the shaft or light source to a substantially non-vertical position and wherein when the obstruction is removed the shaft and light source automatically return to the substantially vertical direction, and manually adjusting the angle between the mounting mechanism and the shaft of the lighted pole such that the shaft is folded down toward the surface of the watercraft.

Ebel teaches when a shaft (300, fig. 4) comes into contact with an obstruction (vehicle, see fig. 4), the shaft is displaced from a mounting position (vertical upright position, see fig. 1) to a protection position (see fig. 4) where a flexible joint (100, 200, fig. 4) automatically moves the shaft (300) to a substantially non-vertical position (see fig. 4) and wherein when the obstruction (vehicle, fig. 4) is removed the shaft (300) automatically returns to the substantially vertical direction (see fig. 1 and abstract).
Therefore, in view of Peng, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base and mounting mechanism of Born to include the base and mounting mechanism of Peng which include the steps of manually adjusting an angle between the mounting mechanism and the shaft and manually adjusting the angle between the mounting mechanism and the shaft of the lighted pole such that the shaft is folded down toward the surface of the watercraft, in order to allow selective adjustment and control of the position of the lighting pole.
Therefore, in view of Ebel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a resilient spring to the mounting mechanism of Born such that that when the shaft or light source come into contact with an obstruction, the shaft and light source are displaced from the mounting position to a protection 

Re claim 11: Born teaches a lighted pole for mounting on a watercraft, the lighted pole comprising: a mounting portion (15, 18, fig. 1) for securing the lighted pole (see fig. 1) to the watercraft (see fig. 4); a rigid pole (25, fig. 1) supporting a light source (33, fig. 2) at a first end (top end, fig. 2); and a flexible, resilient member (24, fig. 1) connecting the mounting portion (15, 18) to a second end of the rigid pole (bottom end of 25, fig. 1) to provide a joint (see fig. 1) about which the rigid pole (25) bends (see fig. 1) with respect to the mounting portion (15, 18).  
However, Born fails to teach the mounting portion has a first surface for pivotal connection with a second surface on the lighted pole for manually and selectively positioning the lighted pole with respect to the mounting portion, wherein the second surface on the lighted pole is offset from an opening in a base of lighted pole; a flexible, resilient spring connecting the mounting portion.
Peng teaches a mounting portion (321, fig. 4) has a first surface (surface of 321, fig. 4) for pivotal connection (adjustable, see para [0031]) with a second surface (surface of 32, fig. 4) on the lighted pole (3, fig. 4) for manually and selectively positioning (see para [0031]) the lighted pole (3) with respect to the mounting portion (2, fig. 4), wherein the second surface (surface of 32) on the lighted pole (3) is offset from an opening (325, fig. 4) in a base (base of 32) of the lighted pole (3).

Therefore, in view of Peng, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base and mounting mechanism of Born to include the base and mounting mechanism of Peng where the mounting portion has a first surface for pivotal connection with a second surface on the lighted pole for manually and selectively positioning the lighted pole with respect to the mounting portion, wherein the second surface on the lighted pole is offset from an opening in a base of lighted pole, in order to allow selective adjustment and control of the position of the lighting pole.
Therefore, in view of Ebel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a spring to the flexible, resilient member of Born, in order to the post to return to a vertical orientation when a lateral force is applied [Ebel, Abstract] and maintain a desired lighting position.

Re claim 12: Born teaches the member (24, fig. 1) supports the rigid pole (25, fig. 1) in a plurality of non-vertical positions (24 capable of being bent to various degrees) (see fig. 4) with respect to a mounting surface (surface of 11, fig. 4) of the watercraft (14) and returns the pole to a substantially vertical position (see fig. 4) with respect to the mounting surface of the watercraft (surface of 11).  
However, Born fails to teach the spring automatically returns the pole to a substantially vertical position with respect to the mounting surface of the watercraft.

Therefore, in view of Ebel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a spring to the flexible, resilient member of Born such that the rigid pole automatically returns to a substantially vertical position with respect to the mounting surface of the watercraft, in order to the post to return to a vertical orientation when a lateral force is applied [Ebel, Abstract] and maintain a desired lighting position.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Born (US 6,848,815) in view of Peng (US 2020/0017176) and Ebel (US 7,832,695) as applied to claim 12 above, and further in view of Dias (US 2013/0134898).
Re claim 13: Born in view of Peng fails to teach the light source comprises one or more LED lights and wherein the light source is provided in an epoxy for protection of the light source.  
Dias teaches a light source (300, fig. 3) comprises one or more LED lights (300) and wherein the light source (300) is provided in an epoxy (305, fig. 3) for protection of the light source (see para [0026]).
Therefore, in view of Dias, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the light source of Born with . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reniger et al. (US 6,164,803), Kohler (US 3,851,166), and Kiss (US 8,760,107) disclose a similar base member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZHENG SONG/Primary Examiner, Art Unit 2875